DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on May 03, 2022 in which claims 1-3, 5-7, 8-10, 12-14, 15-17 and 19-20 are presented for examination; of which claims 1, 8 and 15 were amended; claims 4, 11 and 18 were canceled.

Allowable Subject Matter
Claims 1-3, 5-7, 8-10, 12-14, 15-17 and 19-20 now renumbered 1-17 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention generally relates to the field of computer networking, and more particularly, to systems and methods for verifying network devices prior to their configuration for joining a network. The closest prior art of record, Dec et al. US Patent No. 8,400,943 and Faynberg et al. US Publication No. 2018/0213003 and Jacquin et al. US Publication No. 2017/0230245, disclose similar methodologies. However, the closest prior art of record, Dec et al. US Patent No. 8,400,943 and Faynberg et al. US Publication No. 2018/0213003 and Jacquin et al. US Publication No. 2017/0230245, failed to show “receiving, at a dynamic host configuration server, a first request from a network device for configuration data, the configuration data including at least an IP address; sending, by the dynamic host configuration server in response to the receiving, a second request to the network device for attestation information; verifying, by the dynamic host configuration server, the network device based on the attestation information, the verifying comprising: sending the attestation information to a verifying component to verify the network device; and receiving a result of verification of the network device from the verifying component; and assigning, in response to at least the verification, by the dynamic host configuration server, the configuration data to the network device upon verifying the network device.” These claimed features being present in independent claims 1, 8, 15 and in conjunction with all the other claimed limitations render claims 1, 8 and 15 allowable over the prior art of record.

As per claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1,8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        May 11, 2022